Opinion
Peb Cubiam,
Alpine Realty Co., Inc. erected a canopy over the sidewalk in front of its premises at 5975 Ogontz Avenue, Philadelphia. The canopy was erected in 1956, without benefit of a permit which was required under the city code. In I960, Alpine made application for a permit to validate the existing canopy. The Philadelphia Art Commission denied the application on the grounds that the canopy was erected mainly to obtain additional advertising space; that it constituted a gross encroachment over public property; and that it was completely out of character with the building and the area.
Alpine appealed the Art Commission’s action to the Board of License and Inspection Review, on the ground that the Commission’s decision was arbitrary and capricious. The Board denied the appeal and Alpine appealed to the court below, again on the ground that the Commission’s action was arbitrary and capricious and not based on reasonable evidence. The court dis*291agreed and dismissed the appeal. The appeal to this court followed.
We have examined the record in this case and find no basis for a finding of arbitrary or capricious action by the Commission or the Board. The evidence amply supports the conclusions reached below.
Order affirmed.